Labauve, J.
Tlie plaintiff claims of the defendants in solido, the sum of $3,000, with interest, upon a note signed by Stone and endorsed1 by Chase, both defendants. ■
The defendants answered by a general denial; admitted their signatures as maker and endorser. They further averred that the plaintiff' was not the owner of the note, but that it belonged to one Boss; that said plaintiff acquired the . same under such circumstances as to subject the said note to certain equities, which could have been urged against said Boss; they specify those equities, going to show a failure of consideration. '
The Court, after hearing the evidence, gave judgment for plaintiff, and the defendants appealed.
Alexander Boss, from' whom plaintiff acquired the note, clearly shows a consideration, and defendants have not attempted to prove the equities by them pleaded. The plaintiff was ■ interrogated, and he shows that he acquired the note in good faith, and that he is the holder thereof, subject to a.certain stipulation between him and Boss: that when the note was collected, the plaintiff should pay over to Boss whatever sum should be realized after paying all expenses of collection, and the sum of $1,800 and interest, diie by said Boss to plaintiff. This is a matter with which the defendants have nothing to do; the note is payable to order, and endorsed in blank by the payee; the plaintiff, being the holder, is entitled to receive payment thereof. C. C., Art. 2141, No. 1. Even if the plaintiff were only agent of Boss, it is well settled that he might sue in his own name. 2 L. 264.
." Judgment affirmed, with costs.